DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2018, 2/15/2019 and 6/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-10 and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Claims 1, 10 and 16 recite that determining an attribute of significance for a desired outcome measure; determining that a character in a media content has at least a threshold value of the attribute of significance; based on the character in the media content having at least the threshold value of the attribute of significance, selecting the media content from among a plurality of media content; and providing the selected media content for display.

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using a computer system, a non-transitory computer-readable medium and a processor to perform the steps. The computer system, the non-transitory computer-readable medium and the processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system, a non-transitory computer-readable medium and a processor 

Claims 9 and 15 recite the plurality of media content is a plurality of advertisements. The limitation of media content is a plurality of advertisement, as drafted, is a process that, under its broadest reasonable interpretation, advertising or promoting in order to sell goods or services, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims 16-20 is rejected under 35 USC 101 for being "software per se". 
The claimed invention is addressed to "a computing system" that can be reasonably interpreted as referring to lines of programming within the software system, rather than referring to the system as a physical object. The claimed invention is also reciting some steps such as determining, determining, selecting and providing. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instruction without any defined tangible output or tangible result being produced. The State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 10 and 16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jagtiani et al. (U.S. Publication Number 2014/0157295, hereafter referred to as “Jagtiani”).
Regarding claim 1, Jagtiani teaches a computer-implemented method comprising:
determining an attribute of significance for a desired outcome measure (para [0056]: discussing about to generate the recommended items list (e.g., the merchandise items list 126 or the content items list 124));
determining that a character in a media content has at least a threshold value of the attribute of significance (para [0057]: discussing about the user profile 114 may include a rating threshold (e.g., an actor rating threshold) with a particular threshold value (e.g., 3), then based on the particular filter value (i.e., 5) satisfying the particular rating threshold (i.e., 3); para [0049]: discussing about the actor filter may represent a user preference history for a particular actor, such as an average of actor feedback received over time);
based on the character in the media content having at least the threshold value of the attribute of significance, selecting the media content from among a plurality of media content (para [0027]: discussing about a content item may include a media program, such as a movie, a television show, a documentary, children's programming, an internet video, etc.; para [0057]: Based on the particular filter value (i.e., 5) satisfying the particular rating threshold (i.e., 3), the merchandise recommendation engine 106 may include merchandise item(s) satisfying the filter (e.g., merchandise items associated with the actor Shyla James) in the merchandise items list 126 based on the merchandise data 116. The content recommendation engine 104 may include content item(s) satisfying the filter in the content items list 124 based on content data 108.); and
providing the selected media content for display (para [0058]: discussing about the server 112 may provide the recommended items list (i.e., the merchandise items list 
Claim 10 is rejected under the same rationale as claim 1. Jagtiani also teaches a non-transitory computer-readable medium having stored therein instructions that upon execution by a processor, cause performance of a set of acts (para [0019]: discussing about a computer-readable storage device stores instructions that, when executed by a processor, cause the processor to perform operations).
Claim 16 is rejected under the same rationale as claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8, 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jagtiani in view of Cortes et al. (U.S. Publication Number 2010/0191689, hereafter referred to as “Cortes”).  
Regarding claim 2, Jagtiani teaches the method of claim 1 as discussed above. Jagtiani does not explicitly teach determining a target demographic, wherein determining the attribute of significance comprises determining an attribute of significance corresponding to the desired outcome measure and the target demographic, and wherein providing the selected media content for display comprises providing the selected media content for display to a user based on the user having the target demographic.
Cortes teaches determining a target demographic, wherein determining the attribute of significance comprises determining an attribute of significance corresponding to the desired outcome measure and the target demographic, and wherein providing the selected media content for display comprises providing the selected media content for display to a user based on the user having the target demographic (para [0009]: discussing about recommending videos to a viewer based on the viewer's demographic attributes; para [0010]: discussing about the method creates a demographic distribution for a specified demographic based at least in part on user profile data associated with viewers of the video; para [0039]: discussing about demographic distributions are then created 312 based on the extracted attributes, and these distributions include age distribution, gender distribution, income distribution, education distribution, location distribution, and the like).


Regarding claim 8, Jagtiani teaches the method of claim 1 as discussed above. Jagtiani does not explicitly teach wherein the attribute of significance refers to a character quality, and wherein the character quality is a career, a demographic, a location, a social trait, a physical trait, or an intellectual trait
Cortes teaches wherein the attribute of significance refers to a character quality, and wherein the character quality is a career, a demographic, a location, a social trait, a physical trait, or an intellectual trait (para [0008]: discussing about the demographic data can include any information describing demographic attributes of the viewers, including but not limited to age, gender, occupation, household income, location, interests, and the like.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the method about content recommendation of Jagtiani with the teaching about demographic distribution video content of Cortes because it would have been determining a group to which to recommend a new video, estimating the demographics of a viewer lacking a reliable user profile, and recommending videos to a viewer based on the viewer's demographic attributes (Cortes, para [0009]).
Claim 11 is rejected under the same rationale as claim 2.
Claim 17 is rejected under the same rationale as claim 2.

Claims 6, 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jagtiani in view of Arnold et al. (U.S. Publication Number 2009/0326947, hereafter referred to as “Arnold”).  
Regarding claim 6, Jagtiani teaches the method of claim 1 as discussed above. Jagtiani does not explicitly teach wherein the desired outcome measure is a click-through rate.
Arnold teaches wherein the desired outcome measure is a click-through rate (para [0071]: discussing about the ad server module 360 targets ads or content to different users and reports impressions, clicks, and interaction metrics; para [0097]: discussing about "click-through" rates (cost per viewer taking action on an advertisement, such as selecting a link to view a larger advertisement or sales site)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the method about content recommendation of Jagtiani with the teaching about targeting of digital media of Arnold because it would have been accurately matching a viewer's interest with an advertising opportunity creates a quantifiable increase in value to an advertiser (Arnold, para [0097]).

Regarding claim 9, Jagtiani teaches the method of claim 1 as discussed above. Jagtiani does not explicitly teach wherein the plurality of media content is a plurality of advertisements.
wherein the plurality of media content is a plurality of advertisements (para [0006]: discussing about advertiser placement criteria, such as topics, names of products, people, places, targeted demographics, and targeted viewer intent, are transformed into concept and/or sentiment recognition models that can be applied against audio tracks associated with digital media; para [0071]: discussing about the ad server module 360 targets ads or content to different users and reports impressions, clicks, and interaction metrics).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the method about content recommendation of Jagtiani with the teaching about targeting of digital media of Arnold because it would have been accurately matching a viewer's interest with an advertising opportunity creates a quantifiable increase in value to an advertiser (Arnold, para [0097]).
Claim 15 is rejected under the same rationale as claim 9.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jagtiani in view of Heng et al. (U.S. Patent Number 8,788,659, hereafter referred to as “Heng”).  
Regarding claim 7, Jagtiani teaches the method of claim 1 as discussed above. Jagtiani does not explicitly teach, wherein the desired outcome measure is a playback completion rate indicative of whether an interaction lasted for at least a threshold period of time.
Heng teaches wherein the desired outcome measure is a playback completion rate indicative of whether an interaction lasted for at least a threshold period of time 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the method about content recommendation of Jagtiani with the teaching about playlist analytics of Heng because it would have been potentially reducing a perceived need to skip around inside a playlist and making for a more enjoyable experience for playlist users (Heng, column 1 lines 43-46).

Allowable Subject Matter
Claims 3-5, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest found prior art is Jagtiani et al. (U.S. Publication Number 2014/0157295, hereafter referred to as “Jagtiani”). Jagtiani teaches “The user profile 114 may include a rating threshold (e.g., an actor rating threshold) with a particular threshold value (e.g., 3). Based on the particular filter value (i.e., 5) satisfying the particular rating threshold (i.e., 3), the merchandise recommendation engine 106 may include merchandise item(s) satisfying the filter (e.g., merchandise items associated with the actor Shyla James) in the merchandise items list 126 based on the merchandise data 116. The content recommendation engine 104 may include content 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication Number 20150086173 A1 by Abecassis.
U.S. Publication Number 20020199186 A1 by Ali et al.
U.S. Publication Number 20090326947 A1 by Arnold et al.
U.S. Publication Number 20120060116 A1 by Baldwin et al.
U.S. Publication Number 20120056752 A1 by Baldwin et al.
U.S. Publication Number 20120078830 A1 by Bodor et al.
U.S. Publication Number 20160232160 A1 by Buhrmann et al.
U.S. Publication Number 20090287685 A1 by Charnock et al.
U.S. Publication Number 20120110087 A1 by Culver et al.

U.S. Publication Number 20130111526 A1 by Glowaty et al.
U.S. Publication Number 20120079529 A1 by Harris et al.
U.S. Patent Number 8413218 B1 by Hopkinset al.
U.S. Publication Number 20090193077 A1 by Horii et al.
U.S. Patent Number 8150695 B1 by Killalea et al.
U.S. Publication Number 20080221989 A1 by Messer et al.
U.S. Publication Number 20120030228 A1 by Naidu et al.
U.S. Patent Number 9942615 B1 by Panchaksharaiah et al.
U.S. Publication Number 20100250556 A1 by Park by et al.
U.S. Patent Number 9471606 B1 by Pedregal by et al.
U.S. Publication Number 20070130585 A1 by Perret et al.
U.S. Patent Number 8184797 B1 by Rosen.
U.S. Publication Number 20130028571 A1 by Sato et al.
U.S. Publication Number 20110107373 A1 by Scott et al.
U.S. Publication Number 20080146343 A1 by Sullivan et al.
U.S. Publication Number 7970922 B2 by Svendsen.
U.S. Publication Number 20140164507 A1 by Tesch et al.
U.S. Publication Number 20100153885 A1 by Yates. 
U.S. Publication Number 20140215017 A1 by Yeh.
U.S. Publication Number 20100100516 A1 by Zhou et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           
February 27, 2021